558 So.2d 534 (1990)
Barry BUCKLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 89-1061.
District Court of Appeal of Florida, First District.
March 29, 1990.
Michael E. Allen, Public Defender and Carl S. McGinnes, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen. and Laura Rush, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
While we are bound by Poore v. State, 531 So.2d 161 (Fla. 1988), to uphold appellant's "probationary split sentence" as legal, we certify to the Florida Supreme Court as a matter of great public importance, the following question, which was certified in Glass v. State, 556 So.2d 465 (Fla. 1st DCA 1990):
Does a double jeopardy violation result from the imposition of a probationary split sentence when the legislature has not explicitly authorized that disposition in the sentencing alternatives of section 921.187, Florida Statutes?
SHIVERS, C.J., and WIGGINTON and BARFIELD, JJ., concur.